Name: Commission Regulation (EEC) No 1767/85 of 27 June 1985 amending Regulation (EEC) No 685/69 as regards the time limits for payment for butter bought in by intervention agencies
 Type: Regulation
 Subject Matter: processed agricultural produce;  accounting;  trade policy
 Date Published: nan

 28 . 6 . 85 Official Journal of the European Communities No L 168/23 COMMISSION REGULATION (EEC) No 1767/85 of 27 June 1985 amending Regulation (EEC) No 685/69 as regards the time limits for payment for butter bought in by intervention agencies THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1298/85 (2), and in particular Article 6 (7) thereof, Whereas Article 5 (5) of Commission Regulation (EEC) No 685/69 of 14 April 1969 on detailed rules of application for intervention on the market in butter and cream (3), as last amended by Regulation (EEC) No 1022/85 (4), lays down the time limit for payment for butter bought in by intervention agencies ; whereas in the interests of proper management of the market, the time limit should be changed for the 1985/86 milk year ; Whereas the measures provided for in this Regulation are in acccordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 The following subparagraph is hereby added to Article 5 (5) of Regulation (EEC) No 685/69 : 'However, for the 1985/86 milk year payment for butter made during the said milk year and bought in by an intervention agency shalll be made within a period commencing the 90th day after the date on which the butter is taken over by the interven ­ tion agency and terminating the 140th day after that date .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 27 May 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 June 1985 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . O OJ No L 137, 27 . 5 . 1985, p. 5 . (3) OJ No L 90, 15 . 4 . 1969, p. 12. (4) OJ No L 110, 23 . 4. 1985, p. 13 .